Citation Nr: 0025660	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bilateral foot 
varus with callosities, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.  This appeal arises from a June 1998 rating decision of 
the Cleveland, Ohio, Regional Office (RO) which denied an 
increased evaluation for bilateral foot varus with 
callosities.  He appealed this decision.

A travel board hearing was held before the Board of Veterans' 
Appeals (Board) in April 2000.  The undersigned conducted 
this hearing and will make the final determination in this 
case.  See 38 U.S.C.A. § 7102(a) (West Supp. 2000).


FINDINGS OF FACT

1.  The veteran's service-connected right foot disability is 
characterized by moderate symptoms.

2.  The veteran's service-connected left foot disability is 
characterized by moderate symptoms.


CONCLUSIONS OF LAW

1.  A 10 percent evaluation, but not more, is warranted for 
the veteran's right foot varus with callosities.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.68, 4.71a, Diagnostic Codes 5003, 5276-
5284 (1999).

2.  A 10 percent evaluation, but not more, is warranted for 
the veteran's left foot varus with callosities.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.68, 4.71a, Diagnostic Codes 5003, 
5276-5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1998, the veteran filed a claim for an increased 
evaluation for his service-connected bilateral foot 
disability.  He was afforded a VA podiatry  examination in 
March 1998.  The veteran complained of pain on the bottom of 
his feet around the second and third toes.  This pain was 
worse in the left foot than the right.  It was asserted by 
the veteran that this pain caused difficulty walking, 
standing, and at work.  These problems included pain, 
stiffness, and a lack of endurance.  He did not wear a brace 
or shoe inserts.  The veteran's shoes showed wear on the 
outside of the sole due to his walking on the outside of his 
feet.  On examination, the veteran ambulated without 
assistance.  He could rise on his toes and heels, and squat.  
There was pain, tenderness, and soreness over the 
metatarsals, especially under the second and third 
metatarsal.  These symptoms were worse on the left foot.  
There was no swelling, deformity, or callus; and no clawing 
or hammering of the toes.  No malalignment was detected in 
the foot or ankle.  His neurovascular system was intact.  
Radiological studies of the feet revealed early, minimal 
arthritis involving the interphalangeal joints.  The 
diagnosis was bilateral metatarsalgia with arthritis.

VA treatment records dated from April 1998 to January 2000 
noted treatment for the veteran's peptic ulcer disease, hand 
disorders, migraine headaches, and pneumonia.

At his Board hearing in April 2000, the veteran testified 
that after strenuous activity the balls of his feet would 
become very tender, the bottoms of the feet would become 
swollen, and the tendons in the feet would tighten up.  He 
claimed that these symptoms would happen quite a few days a 
week.  He also claimed that he had deep cramping in his feet 
all the time.  These symptoms tended to occur toward the end 
of the day and especially when the veteran walked on concrete 
floors.  At times, the symptoms would become so bad that the 
veteran alleged it was "unbearable."  In order to 
compensate for these symptoms, the veteran alleged that he 
would have to move his feet in different directions and walk 
on the outside of his feet.  He also had to change shoes 
later in the day to a larger size due to swelling in the 
feet.  The veteran acknowledged that he did not use shoe 
inserts, but claimed that he did wear over-sized boots with 
"double layers" for cushion.  He also noted that he could 
not take over-the-counter medication to alleviate his 
symptoms because of his ulcer condition.  The veteran alleged 
that his physicians had told him that the only remedy for his 
foot complaints was surgery.  He reported that he currently 
worked in an appliance store and his duties required the 
lifting and moving of these appliances.  The veteran asserted 
that after working awhile his foot symptomatology would 
prevent him from doing many of his assigned tasks.  He 
claimed that during a five to six day work week, his foot 
disorders prevented him from doing all the tasks that were 
required by his job on two to three days of the week.  It was 
indicated that his employer made accommodations for this 
problem. 

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
bilateral foot disability is worse than evaluated, and he has 
thus stated well-grounded claims.

In addition, the undersigned finds that the VA has conducted 
all development required in this case to comport with the 
requirements of 38 U.S.C.A. § 5107(a).  A review of the 
claims file reveals a letter dated in October 1999 from a 
private attorney indicating that he represented the veteran 
in a claim before the Social Security Administration (SSA).  
The attorney requested copies of the veteran's VA medical 
records.  There is no indication from the record, either from 
the veteran or his attorney, that the veteran has been 
examined by the SSA or awarded SSA benefits.  Neither is 
there any indication that the SSA has possession of records 
that are pertinent to the current claim that are not in the 
VA's possession.  Thus, development of the veteran's SSA 
records is not warranted.  See Winters v. West, 12 Vet. App. 
203, 207 (1999) (A remand is not required in those situations 
where doing so would result in the imposition of unnecessary 
burdens on the VA without the possibility of any benefits 
flowing to the claimant).  

It is also determined that the veteran has been adequately 
informed of the requirements for an increased evaluation of 
his bilateral foot disability in the RO's statement of the 
case (SOC) and subsequent supplemental statements of the case 
(SSOC) issued in recent years.  As the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Robinette v. Brown, 8 Vet. App. 65 (1995); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Additional VA medical records 
were incorporated into the claims file sometime about January 
2000.  These records were not considered by the RO in its 
last SSOC issued in March 1999.  However, a review of these 
records indicates that they failed to describe any treatment 
or diagnosis for the veteran's bilateral foot disability.  As 
these records do not contain any evidence that is pertinent 
to the issue on appeal, a remand is not required for the RO's 
initial consideration of this evidence.  See 38 U.S.C.A. 
§ 20.1304(c) (1999).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (1999).  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  With any form of arthritis, 
painful motion is an important factor of the rated disability 
and should be carefully noted.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59 (1999).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  Past 
medical reports do not take precedent over current findings 
in determining whether to increase a disability rating.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations under different diagnostic codes involving 
distinct disabilities on the basis of different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran is currently evaluated for his bilateral foot 
disability under the VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5279, as 10 percent 
disabling.  The criteria at Code 5279 only allow a 10 percent 
evaluation for bilateral metatarsalgia.  Thus, the veteran 
has already been awarded the highest evaluation possible 
under this diagnostic criteria.  An evaluation is not 
warranted under Codes 5276 (flatfoot/pes planus), 5278 (claw 
foot/pes clavus), 5280 (hallux valgus), 5281 (hallux 
rigidus), and 5282 (hammer toes) as he has never been 
diagnosed with any of the disorders rated under these codes.  
As the veteran is currently compensated at the 10 percent 
level, an evaluation is not warranted under Code 5277 (weak 
foot).  The latest radiological evidence does not indicate 
any nonunion or malunion of the tarsal or metatarsal bones 
resulting from the service-connected disorder, thus, a higher 
rating is not allowed under Code 5283.

The latest VA examination in March 1998 diagnosed 
metatarsalgia and the examiner appears to have associated the 
minimal arthritic changes in each foot on X-ray with this 
disorder.  While the RO has characterized the bilateral foot 
disorder in its most recent rating decision of June 1998 as 
"foot varus with callosities," it evaluated this disorder 
under Code 5279.  This diagnostic criteria evaluates 
metatarsalgia.  It appears that the RO has found the 
veteran's metatarsalgia to be a part or residual of his 
service-connected foot varus.  See 38 C.F.R. § 4.13 (1999).  
After applying the provisions of the benefit-of-the-doubt 
rule found at 38 C.F.R. § 5107(b) to this evidence, the 
examiner of March 1998 appears to indicate that the arthritic 
changes of the veteran's feet are a residual of the 
metatarsalgia.  

According to 38 C.F.R. § 4.71a, Code 5003, arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the arthritic changes are to be rated as 10 percent 
disabling when X-ray evidence reveals involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is awarded when X-ray evidence reveals 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  
The evaluations under Code 5003 are not be combined with 
ratings based on limitation of motion.

There are no diagnostic criteria under which to evaluate 
limitation of motion solely involving the minor joints of the 
foot.  A review of the medical evidence of recent years does 
not indicate any clinical findings or medical opinions that 
the veteran has limitation of motion in the minor joint 
groups of his feet.  Even if the arthritic changes of the 
veteran's feet are considered part of his service-connected 
disability, this evidence would not warrant a higher 
evaluation under Code 5003.  Involvement of two of more minor 
joint groups, such as the joints in the veteran's feet, only 
warrants a 10 percent evaluation.  A 20 percent evaluation 
under this Code is not warranted.  While the veteran has 
claimed that his foot symptoms rise to the level of being 
"unbearable," there is no objective pathology or medical 
opinion which indicates that his foot disabilities leave him 
incapacitated.  Many of his claimed symptoms, to include 
swelling, were not verified on examination and his arthritis 
of the feet was noted to be minimal in degree.  In fact, the 
veteran's own lay testimony shows that this symptomatology 
does not incapacitate him.  Even with active symptoms, the 
veteran is still able to work, albeit at a reduced level of 
efficiency.  Thus, the preponderance of the most probative 
evidence of record indicates that the veteran's symptoms do 
not warrant an evaluation of 20 percent disabling under Code 
5003.

Prior to June 1998, the RO evaluated the veteran's bilateral 
foot disability by analogy under Code 5284.  38 C.F.R. § 
4.20.  This criteria allows a 10 percent evaluation for 
moderate residuals of a foot injury and a 20 percent rating 
for moderately severe residuals.  There is no indication that 
the veteran's service-connected foot disorders are the result 
of an injury.  His current evaluation under 5279 only allows 
a 10 percent evaluation for a bilateral symptomatology.  
However, Code 5284 has no such restriction.  As the service-
connected disorder involves more than metatarsalgia and 
includes a varus deformity and apparently arthritic changes, 
an analogous evaluation could be separately applied to each 
foot under Code 5284.  Therefore, the Board finds that the 
veteran is entitled to a 10 percent evaluation for each foot 
under Code 5284.  That is, a 10 percent rating for his right 
foot disability and a 10 percent rating for his left foot 
disability.  However, a 20 percent evaluation for either foot 
under Code 5284 is not warranted.  As noted above, the only 
confirmed symptomatology of the veteran's bilateral foot 
disorder was pain and minimal arthritis.  There is no opinion 
in the medical evidence that has characterized these symptoms 
as moderately severe.  Therefore, the preponderance of the 
most probative evidence of record does not warrant a 20 
percent evaluation for either foot under Code 5284.

As noted above, the 10 percent evaluation awarded by the RO 
was the highest evaluation allowed under Code 5279.  On 
consideration of referral for an extra-schedular evaluation 
under the provisions 38 C.F.R. § 3.321(b)(1), the RO found 
that such a referral was not warranted in the present case.  
The Board concurs with this finding.  There is no evidence of 
record that the veteran's bilateral foot disability has 
resulted in frequent hospitalizations.  In fact, the veteran 
testified that he has not even sought regular treatment for 
this disorder in recent years.  As noted above, the veteran 
has asserted that his foot symptoms become so severe at times 
that they are unbearable, however, his testimony indicated 
that these symptoms have not had a marked (i.e., beyond that 
contemplated in the assigned ratings) effect on his current 
employment.  He is currently employed and, while at times his 
efficiency is reduced due to his foot symptoms, he is able to 
complete a full work week with accommodation from his 
employer.  This evidence does not show that the veteran's 
bilateral foot disability reflects so exceptional or so 
unusual a disability picture as to warrant a referral for an 
extra-schedular evaluation.

Based on the foregoing, the Board concludes that a 10 percent 
evaluation is warranted for each foot under the provisions of 
Code 5284.  There is no basis for assignment of an evaluation 
in excess of these 10 percent ratings.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against an evaluation in excess of 10 
percent disabling for either foot disorder, that doctrine is 
not applicable regarding further increase.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

In granting separate 10 percent evaluations for each foot the 
Board considered the application of 38 C.F.R. §§ 4.40, and 
4.45.  The record shows, however, no objective evidence of 
excess fatigability, impaired use, weakened movement, disuse 
atrophy, incoordination on use, or other objective pathology 
that would warrant an evaluation beyond that granted in this 
decision.


ORDER

A 10 percent evaluation, but not more, for right foot varus 
with callosities is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  A 10 
percent evaluation, but not more, for left foot varus with 
callosities is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

